Exhibit 10.4
 
AMENDED AND RESTATED

ARTICLES OF INCORPORATION


OF


GULF UNITED ENERGY, INC.




Gulf United Energy, Inc., a corporation organized and existing under and by
virtue of the laws of the State of Nevada (the “Corporation”), does hereby
certify as follows:
     
 
1.
These Amended and Restated Articles of Incorporation have been duly approved by
the Written Consent of the Board of Directors of the Corporation in lieu of a
meeting, dated March 12, 2010.



 
2.
In accordance with the provisions of Sections 78.390 and 78.403 of the Nevada
Revised Statutes, these Amended and Restated Articles were approved and adopted
at a special meeting of the Corporation’s shareholders, held June 1, 2010, by
the holders of a majority of the Corporation’s issued and outstanding common
stock.  



 
3.
The Articles of Incorporation of the Corporation heretofore amended and/or
supplemented are hereby restated, integrated and further amended to read in its
entirety as follows:



ARTICLE I


Name.  The name of the corporation is “Gulf United Energy, Inc.” (hereinafter,
the “Corporation”).


ARTICLE II


Period of Duration.  The period of duration of the Corporation is perpetual.


ARTICLE III


Purposes and Powers.  The purpose for which the Corporation is organized is to
engage in any and all lawful business.


ARTICLE IV


Common Capitalization.  The Corporation shall have the authority to issue
700,000,000 shares of common voting stock having a par value of $0.001 per
share.  All common voting stock of the Corporation shall be of the same class
and shall have the same rights and preferences.  Fully paid stock of the
Corporation shall not be liable for further call or assessment.  The authorized
shares shall be issued at the discretion of the Board of Directors of the
Corporation.


 
 

--------------------------------------------------------------------------------

 
Preferred Capitalization.  The Corporation shall have the authority to issue
50,000,000 shares of blank check preferred stock par value $0.001 per share
(“Preferred Stock”).  Shares of Preferred Stock of the Corporation may be issued
from time to time in one or more series, each of which shall have such
distinctive designation or title as shall be determined by the Board of
Directors of the Corporation prior to the issuance of any shares
thereof.  Preferred Stock shall have such voting powers, full or limited, or no
voting powers, and such preferences and relative, participating, optional or
other special rights and such qualifications, limitations or restrictions
thereof, as shall be stated in such resolution or resolutions providing for the
issue of such class or series of Preferred Stock as may be adopted from time to
time by the Board of Directors prior to the issuance of any shares thereof.


ARTICLE V


Directors.  The Corporation shall be governed by a Board of Directors, and the
number of directors may from time to time be increased or decreased in such
manner as shall be provided by the Bylaws of the Corporation, providing that the
number of directors shall not be reduced to fewer than one (1) director.


ARTICLE VI


Control Share Acquisitions.  The provisions of NRS 78.378 to 78.3793, inclusive,
are not applicable to the Corporation.


ARTICLE VII


Written Consent to Action by Shareholders.  Any action required to be taken at a
meeting of the shareholders, or any other action which may be taken at a meeting
of the shareholders, may be taken without a meeting, if a consent in writing,
setting forth the action so taken, shall be signed by shareholders holding at
least a majority of the voting power, except that if a different proportion of
voting power is required for such an action at a meeting, then that proportion
of written consents is required.
ARTICLE VIII


Indemnification of Directors and Executive Officers.  To the fullest extent
allowed by law, the directors and executive officers of the Corporation shall be
entitled to indemnification from the Corporation for acts and omissions taking
place in connection with their activities in such capacities.



 
 
 

--------------------------------------------------------------------------------

 






 
 
 
 
 
 
 
 
 
 

 


AMENDED AND RESTATED
BYLAWS
OF
GULF UNITED ENERGY, INC.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

 
ARTICLE I – OFFICES
1.1   Business Office 1.2   Registered office  
ARTICLE II – SHARES AND TRANSFER THEREOF
2.1   Regulation 2.2   Certificates for Shares 2.3   Cancellation of
Certificates 2.4   Lost, Stolen or Destroyed Certificates 2.5   Transfer of
Shares 2.6   Transfer Agent 2.7   Close of Transfer Book and Record Date  
ARTICLE III – SHAREHOLDERS AND MEETINGS THEREOF
3.1   Shareholders of Record 3.2   Meetings 3.3   Annual Meetings 3.4   Special
Meetings 3.5   Notice 3.6   Meeting of all Shareholder 3.7   Voting Record 3.8  
Quorum 3.9   Manner of Acting 3.10   Proxies 3.11   Voting of Shares 3.12  
Voting of Shares by Certain Holders 3.13   Consent to Action by Shareholder
3.14   Organization 3.15   Cumulative Voting 3.16   Shareholder Proposals 3.17  
Adjournment  
ARTICLE IV – DIRECTORS, POWERS AND MEETINGS
4.1   Board of Directors 4.2   Regular Meetings 4.3   Special Meetings 4.4  
Notice 4.5   Participation by Electronic Means 4.6   Quorum and Manner of Acting
4.7   Organization

 
 
 

--------------------------------------------------------------------------------

 

4.8   Presumption of Assent 4.9   Informal Action by Directors 4.10 Vacancies
4.11 Compensation 4.12 Removal of Directors 4.13 Resignations 4.14 General
Powers 4.15 Committees  
ARTICLE V – OFFICERS
5.1   Term and Compensation 5.2   Powers 5.3   Compensation 5.4   Delegation of
Duties 5.5   Bonds 5.6   Removal  
ARTICLE VI – FINANCE
6.1   Reserve Fund 6.2   Banking  
ARTICLE VII – DIVIDENDS
 
ARTICLE VIII – CONTRACTS, LOANS AND CHECKS
8.1   Execution of Contracts 8.2   Loans 8.3   Checks 8.4   Deposits 8.5  
General and Special Bank Accounts  
ARTICLE IX – FISCAL YEAR
 
ARTICLE X – AMENDMENTS
 
ARTICLE XI – EXECUTIVE COMMITTEE
11.1   Appointment 11.2   Authority 11.3   Tenure and Qualifications 11.4  
Meetings 11.5   Quorum 11.6   Informal Action by Executive Committee 11.7  
Vacancies 11.8   Resignations and Removal 11.9   Procedure  
ARTICLE XII – INDEMNIFICATION
12.1   Indemnification in Actions by Third Parties 12.2   Indemnification in
Actions by or on Behalf of the Corporation 12.3   Advance of Expenses 12.4  
Insurance  
CERTIFICATE

 
 

--------------------------------------------------------------------------------

 
ARTICLE I
OFFICES


1.1           Business Office.  The principal office and place of business of
the corporation shall be within or without of the state as determined by the
Board of Directors.  Other offices and places of business may be established
from time to time by resolution of the Board of Directors or as the business of
the corporation may require.


1.2           Registered Office.  The registered office of the corporation,
required by the Nevada Business Corporation Act to be maintained in the State of
Nevada, may be, but need not be, identical with any principal office in the
State of Nevada, and the address of the registered office may be changed from
time to time by the Board of Directors.


ARTICLE II
SHARES AND TRANSFER THEREOF


2.1           Regulation.  The Board of Directors may make such rules and
regulations as it may deem appropriate concerning the issuance, transfer and
registration of certificates for shares of the corporation, including the
appointment of transfer agents and registrars.


2.2           Certificates for Shares.  Certificates representing shares of the
corporation shall be respectively numbered serially for each class of shares, or
series thereof, as they are issued, shall be impressed with the corporate seal
or a facsimile thereof, and shall be signed by the Chairman or Vice Chairman of
the Board of Directors or by the President or a Vice-President and by the
Treasurer or an Assistant Treasurer or by the Secretary or an Assistant
Secretary; provided that any or all of the signatures may be facsimile if the
certificate is countersigned by a transfer agent, or registered by a registrar,
other than the corporation itself or its employee. Each certificate shall state
the name of the corporation, the fact that the corporation is organized or
incorporated under the laws of the State of Nevada, the name of the person to
whom issued, the date of issue, the class (or series of any class), the number
of shares represented thereby and the par value of the shares represented
thereby or a statement that such shares are without par value. A statement of
the designations, preferences, qualifications, limitations, restrictions and
special or relative rights of the shares of each class shall be set forth in
full or summarized on the face or back of the certificates which the corporation
shall issue, or in lieu thereof, the certificate may set forth that such a
statement or summary will be furnished to any shareholder upon request without
charge. Each certificate shall be otherwise in such form as may be prescribed by
the Board of Directors and as shall conform to the rules of any stock exchange
on which the shares may be listed. The corporation shall not issue certificates
representing fractional shares and shall not be obligated to make any transfers
creating a fractional interest in a share of stock. The corporation may issue
scrip in lieu of any fractional shares, such scrip to have terms and conditions
specified by the Board of Directors.


2.3           Cancellation of Certificates.  All certificates surrendered to the
corporation for transfer shall be cancelled and no new certificates shall be
issued in lieu thereof until the former certificate for a like number of shares
shall have been surrendered and cancelled, except as herein provided with
respect to lost, stolen or destroyed certificates.
 
 

--------------------------------------------------------------------------------

 
2.4           Lost, Stolen or Destroyed Certificates.  Any shareholder claiming
that his certificate for shares is lost, stolen or destroyed may make an
affidavit or affirmation of the fact and lodge the same with the Secretary of
the corporation, accompanied by a signed application for a new certificate.
Thereupon, and upon the giving of a satisfactory bond of indemnity to the
corporation (the necessity for such bond and the amount required to be
determined by the President and Treasurer of the corporation), a new certificate
may be issued of the same tenor and representing the same number, class and
series of shares as were represented by the certificate alleged to be lost,
stolen or destroyed.


2.5           Transfer of Shares.  Subject to the terms of any shareholder
agreement relating to the transfer of shares or other transfer restrictions
contained in the Articles of Incorporation or authorized therein, shares of the
corporation shall be transferable on the books of the corporation by the holder
thereof in person or by his duly authorized attorney, upon the surrender and
cancellation of a certificate or certificates for a like number of shares. Upon
presentation and surrender of a certificate for shares properly endorsed, with
signatures guaranteed, and payment of all taxes and transfer fees therefor, the
transferee shall be entitled to a new certificate or certificates in lieu
thereof. As against the corporation, a transfer of shares can be made only on
the books of the corporation and in the manner hereinabove provided, and the
corporation shall be entitled to treat the holder of record of any share as the
owner thereof and shall not be bound to recognize any equitable or other claim
to or interest in such share on the part of any other person, whether or not it
shall have express or other notice thereof, save as expressly provided by the
statutes of the State of Nevada.


2.6           Transfer Agent.  Unless otherwise specified by the Board of
Directors by resolution, the Secretary of the corporation shall act as transfer
agent of the certificates representing the shares of stock of the corporation.
He shall maintain a stock transfer book, the stubs in which shall set forth
among other things, the names and addresses of the holders of all issued shares
of the corporation, the number of shares held by each, the certificate numbers
representing such shares, the date of issue of the certificates representing
such shares, and whether or not such shares originate from original issue or
from transfer. Subject to Section 3.7, the names and addresses of the
shareholders as they appear on the stubs of the stock transfer book shall be
conclusive evidence as to who are the shareholders of record and as such
entitled to receive notice of the meetings of shareholders; to vote at such
meetings; to examine the list of the shareholders entitled to vote at meetings;
to receive dividends; and to own, enjoy and exercise any other property or
rights deriving from such shares against the corporation. Each shareholder shall
be responsible for notifying the Secretary in writing of any change in his name
or address and failure so to do will relieve the corporation, its directors,
officers and agents, from liability for failure to direct notices or other
documents, or pay over or transfer dividends or other property or rights, to a
name or address other than the name and address appearing on the stub of the
stock transfer book.


2.7           Close of Transfer Book and Record Date.  For the purpose of
determining shareholders entitled to notice of or to vote at any meeting of
shareholders, or any adjournment thereof, or entitled to receive payment of any
dividend, or in order to make a determination of shareholders for any other
proper purpose, the Board of Directors may provide that the stock transfer books
shall be closed for a stated period, but not to exceed, in any case, sixty days.
If the stock transfer books shall be closed for the purpose of determining
shareholders entitled to notice of, or to vote at a meeting of shareholders,
such books shall be closed for at least ten days immediately preceding such
meeting. In lieu of closing the stock transfer books, the Board of Directors may
fix in advance a date as the record date for any such determination of
shareholders, such date in any case to be not more than sixty days and, in case
of a meeting of shareholders, not less than ten days prior to the date on which
the particular action requiring such determination of shareholders is to be
taken. If the stock transfer books are not closed and no record date is fixed
for the determination of shareholders entitled to notice of or to vote at a
meeting of shareholders, or shareholders entitled to receive payment of a
dividend, the date on which notice of the meeting is mailed or the date on which
the resolution of the Board of Directors declaring such dividend is adopted, as
the case may be, shall be the record date for such determination of
shareholders. When a determination of shareholders entitled to vote at any
meeting of shareholders has been made as provided in this section, such
determination shall apply to any adjournment thereof.


 
 

--------------------------------------------------------------------------------

 
ARTICLE III
SHAREHOLDERS AND MEETINGS THEREOF


3.1           Shareholders of Record.  Only shareholders of record on the books
of the corporation shall be entitled to be treated by the corporation as holders
in fact of the shares standing in their respective names, and the corporation
shall not be bound to recognize any equitable or other claim to, or interest in,
any shares on the part of any other person, firm or corporation, whether or not
it shall have express or other notice thereof, except as expressly provided by
the laws of Nevada.


3.2           Meetings.  Meetings of shareholders shall be held at the principal
of office of the corporation, or at such other place as specified from time to
time by the Board of Directors. If the Board of Directors shall specify another
location such change in location shall be recorded on the notice calling such
meeting.


3.3           Annual Meeting.  The annual meeting of shareholders of the
corporation for the election of directors, and for the transaction of such other
business as may properly come before the meeting, shall be held at such time as
may be determined by the Board of Directors by resolution in conformance with
Nevada law. If the election of Directors shall not be held on the day designated
herein for any annual meeting of the shareholders, the Board of Directors shall
cause the election to be held at a special meeting of the shareholders as soon
thereafter as may be convenient.


3.4           Special Meetings.  Special meetings of shareholders, for any
purpose or purposes, unless otherwise prescribed by statute, may be called by
the President, the Chief Executive Officer or the Board of Directors.


3.5           Notice.  Written notice stating the place, day and hour of the
meeting and, in case of a special meeting, the purpose or purposes for which the
meeting is called, shall be delivered unless otherwise prescribed by statute not
less than ten days nor more than sixty days before the date of the meeting,
either personally, by mail, facsimile, internet or email, by or at the direction
of the President, the Secretary, or the officer or person calling the meeting to
each shareholder of record entitled to vote at such meeting. Any shareholder may
waive notice of any meeting. Notice to shareholders of record, if mailed, shall
be deemed given as to any shareholder of record, when deposited in the United
States mail, addressed to the shareholder at his address as it appears on the
stock transfer books of the corporation, with postage thereon prepaid, but if
three successive letters mailed to the last-known address of any shareholder of
record are returned as undeliverable, no further notices to such shareholder
shall be necessary, until another address for such shareholder is made known to
the corporation.  Notice to shareholders of record, if sent  by facsimile,
internet or email, shall be deemed given as to any shareholder of record, when
deposited sent, addressed to the shareholder at the address as it appears on the
stock transfer books of the corporation, but if three successive transmission of
the last-known address of any shareholder of record are returned as
undeliverable, no further notices to such shareholder shall be necessary, until
another address for such shareholder is made known to the corporation.


 
 

--------------------------------------------------------------------------------

 
3.6           Meeting of All Shareholders.  If all of the shareholders shall
meet at any time and place, either within or without the State of Nevada, and
consent to the holding of a meeting at such time and place, such meeting shall
be valid without call or notice, and at such meeting any corporate action may be
taken.


3.7           Voting Record.  The officer or agent having charge of the stock
transfer books for shares of the corporation shall make, at least ten days
before such meeting of shareholders, a complete record of the shareholders
entitled to vote at each meeting of shareholders or any adjournment thereof,
arranged in alphabetical order, with the address and the number of shares held
by each. The record, for a period of ten days prior to such meeting, shall be
kept on file either at a place within the city where the meeting is to be held,
which place shall be specified in the notice of the meeting, or, if not so
specified, at the place where the meeting is to be held, whether within or
without the State of Nevada, and shall be subject to inspection by any
shareholder for any purpose germane to the meeting at any time during usual
business hours. Such record shall be produced and kept open at the time and
place of the meeting and shall be subject to the inspection of any shareholder
for any purpose germane to the meeting during the whole time of the meeting for
the purposes thereof. The original stock transfer books shall be the prima facie
evidence as to who are the shareholders entitled to examine the record or
transfer books or to vote at any meeting of shareholders.


3.8           Quorum.  A majority of the outstanding shares of the corporation
entitled to vote, represented in person or by proxy, shall constitute a quorum
at any meeting of shareholders, except as otherwise provided by the Nevada
Business Corporation Act and the Articles of Incorporation, as amended. In the
absence of a quorum at any such meeting, a majority of the shares so represented
may adjourn the meeting, or in the absence therefrom the officer presiding over
the meeting may adjourn the meeting to another place and time, without any
further notice. At such adjourned meeting at which a quorum shall be
represented, any business may be transacted which might have been transacted at
the meeting as originally noticed. The shareholders present at a duly organized
meeting may continue to transact business until adjournment, notwithstanding the
withdrawal of enough shareholders to leave less than a quorum.


 
 

--------------------------------------------------------------------------------

 
3.9           Manner of Acting.  If a quorum is present, the affirmative vote of
the majority of the shares represented at the meeting and entitled to vote on
the subject matter shall be the act of the shareholders, unless the vote of a
greater proportion or number or voting by classes is otherwise required by
statute or by the Articles of Incorporation or these Bylaws.


3.10           Proxies.  At all meetings of shareholders a shareholder may vote
in person or by proxy executed in writing by the shareholder or by his duly
authorized attorney-in-fact. Such proxy shall be filed with the Secretary of the
corporation before or at the time of the meeting. No proxy shall be valid after
three years from the date of its execution, unless otherwise provided in the
proxy.  The attendance at a meeting of a shareholder who previously has given a
proxy shall not have the effect of revoking the same unless he notifies the
Secretary in writing prior to the voting of the proxy.


3.11           Voting of Shares.  Unless otherwise provided by these Bylaws or
the Articles of Incorporation, each outstanding share entitled to vote shall be
entitled to one vote upon each matter submitted to a vote at a meeting of
shareholders, and each fractional share shall be entitled to a corresponding
fractional vote on each such matter.


3.12           Voting of Shares by Certain Holders.  Shares standing in the name
of another corporation may be voted by such officer, agent or proxy as the
bylaws of such corporation may prescribe, or, in the absence of such provision,
as the Board of Directors of such other corporation may determine. Shares
standing in the name of a deceased person, a minor ward or an incompetent
person, may be voted by his administrator, executor, court appointed guardian or
conservator, either in person or by proxy without a transfer of such shares into
the name of such administrator, executor, court appointed guardian or
conservator. Shares standing in the name of a trustee may be voted by him,
either in person or by proxy, but no trustee shall be entitled to vote shares
held by him without a transfer of such shares into his name. Shares standing in
the name of a receiver may be voted by such receiver, and shares held by or
under the control of a receiver may be voted by such receiver without the
transfer thereof into his name if authority so to do be contained in an
appropriate order of the court by which such receiver was appointed.


A shareholder whose shares are pledged shall be entitled to vote such shares
until the shares have been transferred into the name of the pledgee, and
thereafter the pledgee shall be entitled to vote the shares so transferred.
Neither shares of its own stock belonging to this corporation, nor shares of its
own stock held by it in a fiduciary capacity, nor shares of its own stock held
by another corporation if the majority of shares entitled to vote for the
election of directors of such corporation is held by this corporation may be
voted, directly or indirectly, at any meeting and shall not be counted in
determining the total number of outstanding shares at any given time. Redeemable
shares which have been called for redemption shall not be entitled to vote on
any matter and shall not be deemed outstanding shares on and after the date on
which written notice of redemption has been mailed to shareholders and a sum
sufficient to redeem such shares has been irrevocably deposited or set aside to
pay the redemption price to the holders of the shares upon surrender of
certificates therefor.


3.13           Consent to Action by Shareholders.  Any action required or
permitted to be taken at a meeting of the shareholders may be taken without a
meeting if a consent in writing, setting forth the action so taken, shall be
signed by the affirmative vote by the holders of the majority of the shares
Corporation's common stock.


 
 

--------------------------------------------------------------------------------

 
3.14           Organization.  Such person as the Board of Directors may have
designated or, in the absence of such a person, the highest ranking officer of
the Corporation who is present shall call to order any meeting of the
shareholders, determine the presence of a quorum, and act as chairman of the
meeting.  In the absence of the Secretary or an Assistant Secretary of the
Corporation, the chairman shall appoint someone to act as the secretary of the
meeting.


3.15           Cumulative Voting.  No shareholder shall be permitted to cumulate
his votes by giving one candidate as many votes as the number of such directors
multiplied by the number of his shares shall equal, or by distributing such
votes on the same principal among any number of candidates.


3.16           Shareholder Proposals.  Shareholders who intend to nominate
person to the Board of Directors or propose any other action at an annual
meeting of the shareholders must timely notify the Secretary of the Corporation
of such intent.  To be timely, a shareholder’s notice must be delivered to or
mailed and received at the principal executive offices of the Corporation not
less than 60 days nor more than 90 days prior to the date of such meeting;
provided, however, that in the event that less than 75 days’ notice of the date
of the meeting is given or made to the shareholders, notice by the shareholder
to be timely must be received not later than the close of business on the 15th
day following the date on such notice of the date of the annual meeting was
mailed.  Such notice must be in writing and must include (i) a brief description
of the business desired to be brought before the annual meeting and the reasons
for conducting such business at the meeting; (ii) the name and record address of
the shareholder proposing such business; (iii) the class, series and number of
shares of capital stock of the Corporation which are beneficially owned by the
shareholder; and (iv) any material interest of the shareholder in such
business.  The Board of Directors reserves the right to refuse to submit any
proposal to shareholder at an a annual meeting if, in its judgment, the
information provided in the notice in inaccurate or incomplete.


3.17           Adjournment.  When the shareholders adjourn a meeting to another
time or place, notice need not be given of the adjourned meeting if the time
place thereof are announced at the meeting at which the adjournment is
taken.  At the adjourned meeting, the shareholders may transact any business
which they may have transacted at the original meeting.  If the adjournment is
for more than 30 days, or if after the adjournment, the Board of Directors or a
committee of the Board of Directors shall give notice of the adjourned meeting
to each shareholder of record entitled to vote at the meeting.


ARTICLE IV
DIRECTORS, POWERS AND MEETINGS


4.1           Board of Directors.  The business and affairs of the corporation
shall be managed by a board of not less than one (1) nor more than ten (10)
directors. Directors need not be shareholders of the corporation or residents of
the State of Nevada and who shall be elected at the annual meeting of
shareholders or some adjournment thereof. Directors shall hold office until the
next succeeding annual meeting of shareholders and until their successors shall
have been elected and shall qualify. The Board of Directors may increase or
decrease, to not less than one (1), nor more than ten (10), the number of
directors by resolution.


 
 

--------------------------------------------------------------------------------

 
4.2           Regular Meetings.  A regular, annual meeting of the Board of
Director's shall be held at the same place as, and immediately after, the annual
meeting of shareholders, and no notice shall be required in connection
therewith. The annual meeting of the Board of Directors shall be for the purpose
of electing officers and the transaction of such other business as may come
before the meeting. The Board of Directors may provide, by resolution, the time
and place, either within or without the State of Nevada, for the holding of
additional regular meetings without other notice than such resolution.


4.3           Special Meetings.  Special meetings of the Board of Directors may
be called by or at the request of the President or any two directors. The person
or persons authorized to call special meetings of the Board of Directors may fix
any place, either within or without the State of Nevada, as the place for
holding any special meeting of the Board of Directors called by them.


4.4           Notice.  Written notice of any special meeting of directors shall
be given as follows:
 
(a)           By mail or email to each director at his business address at least
three days prior to the meeting; or
 
(b)           By personal delivery or telegram at least twenty- four hours prior
to the meeting to the business address of each director, or in the event such
notice is given on a Saturday, Sunday or holiday, to the residence address of
each director. If mailed, such notice shall be deemed to be delivered when
deposited in the United States mail, so addressed, with postage thereon prepaid.
If notice be given by email such notice shall be deemed to be delivered when the
email is sent. Any director may waive notice of any meeting. The attendance of a
director at any meeting shall constitute a waiver of notice of such meeting,
except where a director attends a meeting for the express purpose of objecting
to the transaction of any business because the meeting is not lawfully called or
convened. Neither the business to be transacted at, nor the purpose of, any
regular or special meeting of the Board of Directors need be specified in the
notice or waiver of notice of such meeting.


4.5           Participation by Electronic Means.  Except as may be otherwise
provided by the Articles of Incorporation or Bylaws, members of the Board of
Directors or any committee designated by such Board may participate in a meeting
of the Board or committee by means of conference telephone or similar
communications equipment by which all persons participating in the meeting can
hear each other at the same time. Such participation shall constitute presence
in person at the meeting.


4.6           Quorum and Manner of Acting.  A quorum at all meetings of the
Board of Directors shall consist of a majority of the number of directors then
holding office, but a smaller number may adjourn from time to time without
further notice, until a quorum is secured. The act of the majority of the
directors present at a meeting at which a quorum is present shall be the act of
the Board of Directors, unless the act of a greater number is required by the
laws of the State of Nevada or by the Articles of Incorporation or these Bylaws.


 
 

--------------------------------------------------------------------------------

 
4.7           Organization.  The Board of Directors shall elect a chairman to
preside at each meeting of the Board of Directors. The Board of Directors shall
elect a Secretary to record the discussions and resolutions of each meeting.


4.8           Presumption of Assent.  A director of the corporation who is
present at a meeting of the Board of Directors at which action on any corporate
matter is taken shall be presumed to have assented to the action taken unless
his dissent shall be entered in the minutes of the meeting or unless he shall
file his written dissent to such action with the person acting as the Secretary
of the meeting before the adjournment thereof or shall forward such dissent by
registered mail to the Secretary of the corporation immediately after the
adjournment of the meeting. Such right to dissent shall not apply to a director
who voted in favor of such action.


4.9           Informal Action By Directors.  Any action required or permitted to
be taken by the Board of Directors, or a committee thereof, at a meeting may be
taken without a meeting if a consent in writing, setting forth the action so
taken, shall be signed by all the directors or all the committee members
entitled to vote with respect to the subject matter thereof.


4.10           Vacancies.  Any vacancy occurring in the Board of Directors may
be filled by the affirmative vote of a majority of the remaining directors
though less than a quorum of the Board of Directors. A director elected to fill
a vacancy shall be elected for the unexpired term of his predecessor in office,
and shall hold such office until his successor is duly elected and shall
qualify. Any directorship to be filled by reason of an increase in the number of
directors shall be filled by the affirmative vote of a majority of the directors
then in office or by an election at an annual meeting, or at a special meeting
of shareholders called for that purpose. A director chosen to fill a position
resulting from an increase in the number of directors shall hold office only
until the next election of directors by the shareholders.


4.11           Compensation.  By resolution of the Board of Directors and
irrespective of any personal interest of any of the members, each director may
be paid his expenses, if any, of attendance at each meeting of the Board of
Directors, and may be paid a stated salary as director or a fixed sum for
attendance at each meeting of the Board of Directors or both. No such payment
shall preclude any director from serving the corporation in any other capacity
and receiving compensation therefor.


4.12           Removal of Directors.  Any director or directors of the
corporation may be removed at any time, with or without cause, in the manner
provided in the Nevada Business Corporation Act.


4.13           Resignations.  A director of the corporation may resign at any
time by giving written notice to the Board of Directors, President or Secretary
of the corporation. The resignation shall take effect upon the date of receipt
of such notice, or at any later period of time specified therein. The acceptance
of such resignation shall not be necessary to make it effective, unless the
resignation requires it to be effective as such.


 
 

--------------------------------------------------------------------------------

 
4.14           General Powers.  The business and affairs of the corporation
shall be managed by the Board of Directors which may exercise all such powers of
the corporation and do all such lawful acts and things as are not by statute or
by the Articles of Incorporation or by these Bylaws directed or required to be
exercised or done by the shareholders. The directors shall pass upon any and all
bills or claims of officers for salaries or other compensation and, if deemed
advisable, shall contract with officers, employees, directors, attorneys,
accountants, and other persons to render services to the corporation.


4.15           Committees.  The Board of Directors may designate, by a vote of a
majority of the directors then in office, committees of the Board.  The
committees shall serve at the pleasure of the Board and shall posses such
lawfully delegable powers and duties as the Board may confer.  Each committee
shall keep regular minutes of its proceedings and report the same ot he Board
when required.


ARTICLE V
OFFICERS


5.1           Term and Compensation.  The elective officers of the corporation
shall consist of at least a President, a Secretary, a Treasurer, and other
officers as the Board of Directors may designate and elect from time to time.
Unless removed in accordance with procedures established by law and these
Bylaws, the said officers shall serve until the next succeeding annual meeting
of the Board of Directors and until their respective successors are elected and
shall qualify. Any number of offices may be held by the same person at the same
time. The Board may elect or appoint such other officers and agents as it may
deem advisable, who shall hold office during the pleasure of the Board.


5.2           Powers.  The officers of the corporation shall exercise and
perform the respective powers, duties and functions as are stated below, and as
may be assigned to them by the Board of Directors.
 
(a)           The President shall be the chief executive officer of the
corporation and shall, subject to the control of the Board of Directors, have
general supervision, direction and control of the business and officers of the
corporation. He shall preside, when present, at all meetings of the shareholders
and of the Board of Directors unless a different chairman of such meetings is
elected by the Board of Directors.


(b)           In the absence or disability of the President, the Vice-President
or Vice-Presidents, if any, in order of their rank as fixed by the Board of
Directors, and if not ranked, the Vice Presidents in the order designated by the
Board of Directors, shall perform all the duties of the President, and when so
acting shall have all the powers of, and be subject to all the restrictions on
the President. Each Vice-President shall have such other powers and perform such
other duties as may from time to time be assigned to him by the President or the
Board of Directors.


(c)           The Secretary shall keep accurate minutes of all meetings of the
shareholders and the Board of Directors unless a different Secretary of such
meetings is elected by the Board of Directors. He shall keep, or cause to be
kept a record of the shareholders of the corporation and shall be responsible
for the giving of notice of meetings of the shareholders or the Board of
Directors. The Secretary shall be custodian of the records and of the seal of
the corporation and shall attest the affixing of the seal of the corporation
when so authorized. The Secretary or Assistant Secretary shall sign all stock
certificates, as described in Section 2.2 hereof. The Secretary shall perform
all duties commonly incident to his office and such other duties as may from
time to time be assigned to him by the President or the Board of Directors.


 
 

--------------------------------------------------------------------------------

 
(d)           An Assistant Secretary may, at the request of the Secretary, or in
the absence or disability of the Secretary, perform all of the duties of the
Secretary. He shall perform such other duties as may be assigned to him by the
President or by the secretary.


(e)           The Treasurer, subject to the order of the Board of Directors,
shall have the care and custody of the money, funds, valuable papers and
documents of the corporation. He shall keep accurate books of accounts of the
corporation's transactions, which shall be the property of the corporation, and
shall render financial reports and statements of condition of the corporation
when so requested by the Board of Directors or President. The Treasurer shall
perform all duties commonly incident to his office and such other duties as may
from time to time be assigned to him by the President or the Board of Directors.
In the absence or disability of the President and Vice-President or
Vice-Presidents, the Treasurer shall perform the duties of the President.


(f)           An Assistant Treasurer may, at the request of the Treasurer, or in
the absence or disability of the Treasurer, perform all of the duties of the
Treasurer. He shall perform such other duties as may be assigned to him by the
President or by the Treasurer.


5.3           Compensation.  All officers of the corporation may receive
salaries or other compensation if so ordered and fixed by the Board of
Directors. The Board of Directors shall have authority to fix salaries in
advance for stated periods or render the same retroactive as the Board may deem
advisable.


5.4           Delegation of Duties.  In the event of absence or inability of any
officer to act, the Board of Directors may delegate the powers or duties of such
officer to any other officer, director or person whom it may select.


5.5           Bonds.  If the Board of Directors by resolution shall so require,
any officer or agent of the corporation shall give bond to the corporation in
such amount and with such surety as the Board of Directors may deem sufficient,
conditioned upon the faithful performance of their respective duties and
offices.


5.6           Removal.  Any officer or agent may be removed by the Board of
Directors with or without cause. Election or appointment of an officer or agent
shall not, of itself, create contract rights.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI
FINANCE


6.1           Reserve Funds.  The Board of Directors, in its uncontrolled
discretion, may set aside from time to time, out of the net profits or earned
surplus of the corporation, such sum or sums as it deems expedient as a reserve
fund to meet contingencies, for equalizing dividends, for maintaining any
property of the corporation, and for any other purpose.


6.2           Banking.  The moneys of the corporation shall be deposited in the
name of the corporation in such bank or banks or trust company or trust
companies, as the Board of Directors shall designate, and may be drawn out only
on checks signed in the name of the corporation by such person or persons as the
Board of Directors, by appropriate resolution, may direct. Notes and commercial
paper, when authorized by the Board, shall be signed in the name of the
corporation by such officer or officers or agent or agents as shall thereunto be
authorized from time to time.


ARTICLE VII
DIVIDENDS


Subject to the provisions of the Articles of Incorporation and the laws of the
State of Nevada, the Board of Directors may declare dividends whenever, and in
such amounts, as in the Board's opinion the condition of the affairs of the
corporation shall render such advisable.
 
ARTICLE VIII
CONTRACTS, LOANS AND CHECKS


8.1           Contracts.  The Board of Directors may authorize any officer or
officers, agent or agents, to enter into any contract or execute and deliver any
instrument in the name and on behalf of the Corporation.  The Board of Directors
may make such authorization general or special.


8.2           Loans.  Unless the Board of Directors has authorized such action,
no officer or agent of the Corporation shall contract for a loan on behalf of
the Corporation or issue any evidence of indebtedness in the Corporation's name.


8.3           Drafts.  The President, any Vice President, the Treasurer, any
Assistant Treasurer, and such other persons as the Board of Directors shall
determine shall issue all checks, drafts and other orders for the payment of
money, notes and other evidences of indebtedness issued in the name of or
payable by the Corporation.


8.4            Deposits.  The Treasurer shall deposit all funds of the
Corporation not otherwise employed in such banks, trust companies, or other
depositories as the Board of Directors may select or as any officer, assistant,
agent or attorney of the Corporation to whom the Board of Directors has
delegated such power may select.  For the purpose of deposit and collection for
the account of the Corporation, the President or the Treasurer (or any other
officer, assistant, agent or attorney of the Corporation whom the Board of
Directors has authorized) may endorse, assign and deliver checks, drafts and
other orders for the payment of money payable to the order of the Corporation.


 
 

--------------------------------------------------------------------------------

 
8.5           General and Special Bank Accounts.  The Board of Directors may
authorize the opening and keeping of general and special bank accounts with such
banks, trust companies, or other depositories as the Board of Directors may
select or as any officer, assistant, agent or attorney of the Corporation to
whom the Board of Directors has delegated such power may select.  The Board of
Directors may make such special rules and regulations with respect to such bank
accounts, not inconsistent with the provisions of these Bylaws, as it may deem
expedient.


ARTICLE IX
FISCAL YEAR


The fiscal year of the corporation shall be fixed by resolution of the Board of
Directors.


ARTICLE X
AMENDMENTS


These Bylaws may be altered, amended or repealed and new Bylaws may be adopted
by a majority of the Directors present at any meeting of the Board of Directors
of the corporation at which a quorum is present.


ARTICLE XI
EXECUTIVE COMMITTEE


11.1           Appointment.  The Board of Directors by resolution adopted by a
majority of the full Board, may designate two or more of its members to
constitute an executive committee. The designation of such committee and the
delegation thereto of authority shall not operate to relieve the Board of
Directors, or any member thereof, of any responsibility imposed by law.


11.2           Authority.  The executive committee, when the Board of Directors
is not in session shall have and may exercise all of the authority of the Board
of Directors except to the extent, if any, that such authority shall be limited
by the resolution appointing the executive committee and except also that the
executive committee shall not have the authority of the Board of Directors in
reference to amending the Articles of Incorporation, adopting a plan of merger
or consolidation, recommending to the shareholders the sale, lease or other
disposition of all or substantially all of the property and assets of the
corporation otherwise than in the usual and regular course of its business,
recommending to the shareholders a voluntary dissolution of the corporation or a
revocation thereof, or amending the Bylaws of the corporation.


11.3           Tenure and Qualifications.  Each member of the executive
committee shall hold office until the next regular annual meeting of the Board
of Directors following his designation.


11.4           Meetings.  Regular meetings of the executive committee may be
held without notice at such time and places as the executive committee may fix
from time to time by resolution. Special meetings of the executive committee may
be called by any member thereof upon not less than one day's notice stating the
place, date and hour of the meeting, which notice may be written or oral, and if
mailed, shall be deemed to be delivered when deposited in the United States mail
addressed to the member of the executive committee at his business address. Any
member of the executive committee may waive notice of any meeting and no notice
of any meeting need be given to any member thereof who attends in person. The
notice of a meeting of the executive committee need not state the business
proposed to be transacted at the meeting.  The executive committee shall keep
regular minutes of its proceedings and report the same to the Board of Directors
for its information at the meeting thereof held next after the proceedings shall
have been taken.


 
 

--------------------------------------------------------------------------------

 
11.5           Quorum.  A majority of the members of the executive committee
shall constitute a quorum for the transaction of business at any meeting
thereof, and action of the executive committee must be authorized by the
affirmative vote of a majority of the members present at a meeting at which a
quorum is present.


11.6           Informal Action by Executive Committee.  Any action required or
permitted to be taken by the executive committee at a meeting may be taken
without a meeting if a consent in writing, setting forth the action so taken,
shall be signed by all of the members of the committee entitled to vote with
respect to the subject matter thereof.


11.7           Vacancies.  Any vacancy in the executive committee may be filled
by a resolution adopted by a majority of the full Board of Directors.


11.8           Resignations and Removal.  Any member of the executive committee
may be removed at any time with or without cause by resolution adopted by a
majority of the full Board of Directors. Any member of the executive committee
may resign from the executive committee at any time by giving written notice to
the President or Secretary of the corporation, and unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective.


11.9           Procedure.  The executive committee shall elect a presiding
officer from its members and may fix its own rules of procedure which shall not
be inconsistent with these Bylaws.


ARTIICLE XII
INDEMNIFICATION


12.1           Indemnification in actions by third parties.  Subject to the
limitations of law, if any, the corporation shall have the power to indemnify
any director, officer, employee and agent of the corporation who was or is a
party or is threatened to be made a party to any proceeding (other than an
action by or in the right of to procure a judgment in its favor) against
expenses, judgments, fines, settlements and other amounts actually and
reasonably incurred in connection with such proceeding, provided that the Board
shall find that the director, officer, employee or agent acted in good faith and
in a manner which such person reasonably believed in the best interests of the
corporation and, in the case of criminal proceedings, had no reasonable cause to
believe the conduct was unlawful.  The termination of any proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere shall
not, of itself create a presumption that such person did not act in good faith
and in a manner which the person reasonably believed to be in the best interests
of the corporation or that such person had reasonable cause to believe such
person’s conduct was unlawful.


 
 

--------------------------------------------------------------------------------

 
12.2           Indemnification in actions by or on behalf of the
Corporation.  Subject to the limitations of law, if any, the Corporation shall
have the power to indemnify any director, officer, employee and agent of the
corporation who was or is threatened to be made a party to any threatened,
pending or completed legal action by or in the right of the Corporation to
procure a judgment in its favor, against expenses actually and reasonable
incurred by such person in connection with the defense or settlement, if the
Board of Directors determine that such person acted in good faith, in a manner
such person believed to be in the best interests of the Corporation and with
such care, including reasonable inquiry, as an ordinarily, prudent person would
use under similar circumstances.


12.3           Advance of Expenses.  Expenses incurred in defending any
proceeding may be advanced by the Corporation prior to the final disposition of
such proceeding upon receipt of an undertaking by or on behalf of the officer,
director, employee or agent to repay such amount unless it shall be determined
ultimately that the officer or director is entitled to be indemnified as
authorized by this Article.


12.4           Insurance.  The corporation shall have power to purchase and
maintain insurance on behalf of any officer, director, employee or agent of the
Corporation against any liability asserted against or incurred by the officer,
director, employee or agent in such capacity or arising out of such person’s
status as such whether or not the corporation would have the power to indemnify
the officer, or director, employee or agent against such liability under the
provisions of this Article.


CERTIFICATE


I hereby certify that the foregoing Amended and Restated Bylaws constitute the
Bylaws of Gulf United Energy, Inc., adopted by the Board of Directors of the
corporation as of the 31st day of March, 2010.
 



 
_______________________________
 
Don W. Wilson






 
 

--------------------------------------------------------------------------------

 